Citation Nr: 1510403	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-08 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of medical expenses incurred while an inpatient at Martin Memorial Medical Center from April 20 to April 28, 2011.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and A.G.M.


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the West Palm Beach, Florida Department of Veterans Affairs (VA) Medical Center.  

In January 2015, the Veteran, his spouse, and A.G.M. testified before the undersigned.  At the hearing, the Veteran was represented by the Florida Department of Veterans Affairs.  By his actions it is clear that the appellant did not object to that representation.  Therefore, the Board finds that the Florida Department of Veterans Affairs is the Veteran's representative.  A transcript of the January 2015 hearing is associated with the appellant's Veterans Benefits Management System (VBMS) paperless claims file, along with other relevant records.  Additional relevant VA treatment records are associated with the Virtual VA paperless claims file.

As a final preliminary matter, the Board notes that the Veteran has another appeal before the Board at this time.  That appeal originates from a different agency of original jurisdiction and is the subject of a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received inpatient treatment from Martin Memorial Medical Center from April 20 to April 28, 2011.  VA found that while the treatment was initially emergent, the Veteran stabilized on April 20, 2011, and payment for services beyond the point of stabilization was denied.  For reasons explained below, this appeal must be remanded for further development.  

Unless a non-VA facility makes and documents reasonable attempts to request transfer of a veteran to a VA facility and the transfer is not accepted, VA will not approve claims for payment or reimbursement for the costs of emergency treatment not previously authorized beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2014).  For this purpose, an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received that emergency treatment could have been transferred from the non-VA facility to a VA medical center for continuation of treatment.  Id.  Although regulation requires that a VA physician determine when a medical emergency has ended, it also requires that the Board make a factual determination as to whether the physician has exercised sound medical judgment in arriving at his or her decision.  Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  Because the record on appeal is incomplete, the Board cannot make the required determination, and remand is necessary.  

First, VA records from April 20, 2011, indicate that Martin Memorial Medical Center would call the West Palm Beach VA transfer office when the Veteran was stable for transfer.  On April 22, 2011, the Martin Memorial Medical Center transfer office was provided the telephone number for the Miami VA Medical Center transfer center because the West Palm Beach VA Medical Center did not have a neurosurgery spine service.  It is not, however, clear what attempts, if any, were made to actually transfer the Veteran to a VA facility, to include the Miami VA Medical Center.  Any additional records related to attempts to transfer the Veteran to a VA facility, to include any relevant, outstanding records from the West Palm Beach and Miami VA Medical Centers, as well as the Martin Memorial Medical Center, must be obtained.  This includes any additional records of telephone calls between the Veteran or his spouse and Grace Lottman, the interfacility transfer nurse program manager at the West Palm Beach VA Medical Center, as identified at the January 2015 hearing.  

Additional records relevant to the issue on appeal are associated with the Veteran's VBMS paperless file.  These records should be associated with the paper file related to the Veteran's claim for payment of medical expenses or otherwise made available to the reviewing clinician on remand.  Such relevant records include a May 2011 treatment note by John J. Viola, M.D., characterizing the Veteran's lumbar stenosis as requiring hospitalization due to its severity and an April 2012 response to the Veteran's request to amend his Martin Memorial Medical Center records.  

Finally, a new opinion addressing whether and when the Veteran was stable for transfer prior to his discharge on April 28, 2011, is warranted.  Initially, there is some confusion as to when the Veteran's disorder was determined to have stabilized.  The records on file indicate that the point of stabilization was determined to be April 20, 2011, but at the hearing the Veteran and his representative indicated that VA had paid for services up to April 23, 2011.  On remand, the exact point of stabilization must be clarified.  

Furthermore, forms on file indicate that the Veteran's medical condition had stabilized, VA facilities were feasibly available for care, and transfer to a VA medical center could have been safely conducted as of April 20, 2011.  A September 2011 VA treatment record associated with the Veteran's Virtual VA file shows that the VA Medical Center Chief of Staff reviewed the chart and discussed the case with the fee basis staff and noted that the appellant "appears to have been [stabilized] on 4/20/2011."  Significantly, the medical reasoning for these determinations is not clearly set out.  Recall that the Board must have evidence showing that the physician exercised sound medical judgment in arriving at a decision.  Without sufficient reasoning the Board is unable to make a decision.  Bellezza.  Records from Martin Memorial Medical Center indicate that although outpatient epidural steroid injection was considered, the Veteran was ultimately admitted for inpatient treatment, apparently due to an inability to ambulate on oral medications alone, and the epidural steroid injection was performed on April 21.  Additionally, a March 2012 letter from John J. Viola, M.D., states that in his opinion, the Veteran's subsequent surgical treatment was "medically necessary at that time," i.e., in April 2011, and "it would've been impossible for the patient to manage without the surgical treatment."  The medical rationale sufficient for adjudicating this claim is not on file; it is not clear what evidence was reviewed or why the VA physician's opinion was contrary to the Veteran's treating provider's opinion.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, request that Martin Memorial Medical Center provide any and all documentation related to any attempts made during the appellant's April 2011 inpatient treatment to transfer the Veteran to a VA facility.  Any additional records related to whether, and if so when, the Veteran was stable for transfer must also be requested.  The AOJ should also request a negative response if no such records exist.  All requests and responses must be documented in the claims file.  

Obtain and associate with the claims file any additional records from the West Palm Beach and Miami VA Medical Centers related to attempts to transfer the Veteran from Martin Memorial Medical Center to a VA facility in April 2011, to include any additional records of telephone calls between the Martin Memorial Medical Center, the Veteran and/or his spouse, and Grace Lottman, the interfacility transfer nurse program manager at the West Palm Beach VA Medical Center.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the development above and associating any additional records with the claims file, take appropriate steps to either associate with the paper claims file all records from Martin Memorial Medical Center associated with the Veteran's VBMS paperless file or otherwise make such records available to an appropriate VA neurosurgeon.  The neurosurgeon must review the claims file, including all records from Martin Memorial Medical Center and the March 2012 opinion by Dr. J.J.V., and document such review in his or her report.  The neurosurgeon is to opine based on sound medical judgment whether the Veteran's condition stabilized prior to his discharge on April 28, 2011, such that he could have been transferred to a VA facility for continuation of treatment.  If so, the neurosurgeon must state, with full rationale, when the stabilization occurred.  Again, the neurosurgeon must provide a detailed explanation for any opinion offered, including a discussion of the facts of this case.  The neurosurgeon's report must be associated with the claims file. 

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative a supplemental statement of the case clearly indicating the basis for the decision and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




